Exhibit 10.43

 

14513178.3

06-04-12

 

MODIFICATION AGREEMENT

 

THIS MODIFICATION AGREEMENT dated as of June 15, 2012, but effective as of
March 30, 2012 (this “Agreement”), is entered into by and among LITTLE ROCK HC&R
PROPERTY HOLDINGS, LLC (“Borrower 1”), NORTHRIDGE HC&R PROPERTY HOLDINGS, LLC
(“Borrower 2”), and WOODLAND HILLS HC PROPERTY HOLDINGS, LLC, each a Georgia
limited liability company (“Borrower 3”) (collectively “Borrowers”), ADCARE
HEALTH SYSTEMS, INC., an Ohio corporation (“AdCare”), LITTLE ROCK HC&R NURSING,
LLC, NORTHRIDGE HC&R NURSING, LLC, and WOODLAND HILLS HC NURSING, LLC, each a
Georgia limited liability company (each an “Operator” and collectively the
“Operators”) (AdCare and the Operators being sometimes referred to herein
collectively as the “Guarantors”) (the Borrowers and the Guarantors being
sometimes referred to herein collectively as the “Borrower/Guarantor Parties”),
and THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking corporation
(“Lender”).

 

RECITALS

 

A.            The Borrower/Guarantor Parties and the Lender heretofore entered
into the following documents (collectively, the “Documents”):

 

(i)            Loan Agreement dated as of March 30, 2012 (the “Loan Agreement”),
by and among the Borrowers and the Lender.

 

(ii)           Promissory Note dated March 30, 2012 (the “Existing Note”), from
the Borrowers to the Lender in the principal amount of $21,800,000.

 

(iii)          Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing dated as of April 1, 2012 (“Mortgage 1”), by Borrower 1 to and
for the benefit of the Lender, recorded in the Official Records of Larry Crane,
Pulaski County Circuit/County Clerk, on April 5, 2012, as Document
No. 2012019925.

 

--------------------------------------------------------------------------------


 

(iv)          Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing dated as of April 1, 2012 (“Mortgage 2”), by Borrower 2  to and
for the benefit of the Lender, recorded in the Official Records of Larry Crane,
Pulaski County Circuit/County Clerk, on April 5, 2012, as Document
No. 2012019978.

 

(v)           Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing dated as of April 1, 2012 (“Mortgage 3”), by Borrower 3 to and
for the benefit of the Lender, recorded in the Official Records of Larry Crane,
Pulaski County Circuit/County Clerk, on April 5, 2012, as Document
No. 2012019971.

 

(vi)          Absolute Assignment of Rents and Leases dated as of April 1, 2012
(“Assignment of Rents 1”), by Borrower 1 to and for the benefit of the Lender,
recorded in the Official Records of Larry Crane, Pulaski County Circuit/County
Clerk, on April 5, 2012, as Document No. 2012019926.

 

(vii)         Absolute Assignment of Rents and Leases dated as of April 1, 2012
(“Assignment of Rents 2”), by Borrower 2 to and for the benefit of the Lender,
recorded in the Official Records of Larry Crane, Pulaski County Circuit/County
Clerk, on April 5, 2012, as Document No. 2012019979.

 

(viii)        Absolute Assignment of Rents and Leases dated as of April 1, 2012
(“Assignment of Rents 3”), by Borrower 3 to and for the benefit of the Lender,
recorded in the Official Records of Larry Crane, Pulaski County Circuit/County
Clerk, on April 5, 2012, as Document No. 2012019972.

 

(ix)           Environmental Indemnity Agreement dated as of March 30, 2012 (the
“Indemnity Agreement”), by the Borrowers and the Guarantors to and for the
benefit of the Lender.

 

(x)            Guaranty of Payment and Performance dated as of March 30, 2012
(the “Guaranty”), by the Guarantors to and for the benefit of the Lender.

 

B.            The Documents encumber the real estate described in Exhibit A
attached hereto and the personal property located thereon.

 

C.            The parties desire to make certain modifications and amendments to
the Documents, as more fully provided for herein, all as modifications,
amendments and continuations of, but not as novations of, the Documents.

 

AGREEMENTS

 

In consideration of the premises and the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

2

--------------------------------------------------------------------------------


 

Section 1.              Recitals Part of Agreement; Defined Terms.

 

(a)           The foregoing Recitals are hereby incorporated into and made a
part of this Agreement.

 

(b)           All capitalized terms used and not otherwise defined in this
Agreement shall have the meanings set forth in the Loan Agreement.

 

Section 2.              Change in Maturity Date.  The maturity date of the Loan
and the Existing Note is hereby changed from March 30, 2017, to March 30, 2013,
and all of the Documents are hereby modified and amended accordingly.  Without
limitation on the generality of the foregoing provisions of this Section, the
date “March 30, 2017” is hereby changed to “March 30, 2013” each time it appears
in the Documents in reference to the maturity date of the Loan and the Existing
Note, including, without limitation in the definition of the term “Maturity
Date” in Section 1.1 of the Loan Agreement, in Section 1 of the Existing Note,
and in Recital Paragraph A in each of Mortgage 1, Mortgage 2 and Mortgage 3.

 

Section 3.              Separate Notes.

 

(a)           The Existing Note shall be and hereby is split into three separate
promissory notes in the aggregate principal amount of $21,800,000, which is the
principal amount of the Existing Note (the “Separate Notes”), with such split to
be effective as of the original March 30, 2012, date of the Existing Note.  One
of the Separate Notes shall be executed by each of the Borrowers on the date of
this Agreement, in a form acceptable to the Lender in its sole and absolute
discretion.  The Separate Notes are described as follows:

 

(i)            Promissory Note A dated March 30, 2012, (“Note A”), from Borrower
1 to the Lender in the principal amount of $13,664,956.

 

(ii)           Promissory Note B dated March 30, 2012, (“Note B”), from Borrower
2 to the Lender in the principal amount of $4,507,038.

 

(iii)          Promissory Note C dated March 30, 2012, (“Note C”), from Borrower
3 to the Lender in the principal amount of $3,628,006.

 

Each of the Separate Notes shall be secured by Mortgage 1, Mortgage 2, Mortgage
3, Assignment of Rents 1, Assignment of Rents 2 and Assignment of Rents 3.  Each
of the Borrowers shall guaranty the Separate Notes executed by the other two
Borrowers pursuant to the Guaranty as modified and amended by this Agreement.

 

(b)           Each payment of principal and interest on the Existing Note which
was made prior to the date of this Agreement by the Borrowers shall be deemed to
be a payment made on the Separate Notes on the date on which such payment was
made, and each such payment shall be allocated among the Separate Notes on a pro
rata basis based on the face amount of the Separate Notes.

 

(c)           Each payment of principal on the Existing Note which was made by
the Borrowers prior to the date of this Agreement (each of which payments is
deemed to be a

 

3

--------------------------------------------------------------------------------


 

payment of principal on the Separate Notes pursuant to paragraph (b) of this
Section), is hereby reversed and reborrowed by the respective Borrowers
effective as of the date of this Agreement, and the total amount of such
reversed and reborrowed payments on the principal each of the Separate Notes
shall on the date of this Agreement be deposited into the Sinking Fund Account
for such Separate Note which is created under Section 4 of this Agreement.  As a
result of the foregoing, the principal balance outstanding on each of the
Separate Notes on the date of this Agreement is an amount equal to the face
amount of such Separate Note.

 

(d)           Without limitation on the foregoing provisions of this Section,
the defined term “ Note” in Section 1.1 of the Loan Agreement is hereby modified
and amended in its entirety to read as follows:

 

Note:  Collectively, the following: (i) Promissory Note A dated March 30, 2012,
from Borrower 1 to the Lender in the principal amount of $13,664,956;
(ii) Promissory Note B dated March 30, 2012, from Borrower 2 to the Lender in
the principal amount of $4,507,038; and (iii) Promissory Note C dated March 30,
2012, from Borrower 3 to the Lender in the principal amount of $3,628,006.

 

(e)           All of the Documents are hereby modified and amended to
incorporate the foregoing provisions of this Section.

 

Section 4.              Sinking Fund Accounts.

 

(a)           The following new defined term is hereby added to Section 1.1 of
the Loan Agreement:

 

Sinking Fund Accounts:  The accounts so designated that are provided for in
Section 3.6 of this Agreement.

 

(b)           The following new Section 3.6 is hereby added to the Loan
Agreement:

 

3.6           Sinking Fund Accounts.

 

(a)           Each Borrower shall establish and maintain a deposit account in
the name of such Borrower held by Lender as a collateral account (each a
“Sinking Fund Account”).  Each Sinking Fund Account shall be held as additional
security for the payment and performance of all of the obligations of all of the
Borrowers under this Agreement and the other Loan Documents and all of the
obligations of Operators under the Operator Loan Documents, and each Borrower
hereby pledges and assigns to Lender, and grants to Lender a first lien on and a
first priority security interest in, its Sinking Fund Account, all cash and
investments from time to time on deposit in its Sinking Fund Account, and all
proceeds of all of the foregoing.  All amounts on deposit in each Sinking Fund
Account shall be released by Lender to the applicable Borrower at such time as
all of the principal of and interest on the Loan and the Operator Loan have been
paid in full and all of the other obligations to Lender under this Agreement,
the other Loan Documents and the Operator Loan Documents have been fully paid
and performed.

 

4

--------------------------------------------------------------------------------


 

(b)           Provided that no Default or Event of Default under this Agreement
or any of the other Loan Documents has occurred and is continuing, in lieu of
making any monthly payment on the principal of its Note which is required under
the terms of its Note (other than the payment of principal due on the Maturity
Date), each Borrower may elect to deposit the amount of such payment in its
Sinking Fund Account, and when such deposit has been made, such Borrower’s
obligation to make such payment on its Note shall be deemed to have been
satisfied.

 

(c)           Amounts on deposit in each Sinking Fund Account shall be held in
an interest bearing account at Lender.  Provided that the amount on deposit is
large enough for investment in certificates of deposit as determined by Lender,
each Borrower shall have the right to invest amounts on deposit in its Sinking
Fund Account in certificates of deposit issued by Lender.  Earnings on
investments of amounts in each Sinking Fund Account shall be added to such
Sinking Fund Account.

 

(c)           Section 10.1(a) of the Loan Agreement is hereby modified and
amended in its entirety to read as follows:

 

(a)           Any Borrower fails to pay (i) any installment of principal or
interest payable pursuant to its Note on the date when due, or in the case of
monthly principal payments due under its Note, to make a deposit in its Sinking
Fund Account in lieu of such payment as permitted by the provisions of
Section 3.6(b) of this Agreement, or (ii) any other amount payable to Lender
under either of its Notes, this Agreement or any of the other Loan Documents
when any such payment is due in accordance with the terms hereof or thereof;

 

Section 5.              Amendment of Mortgage 1.  Without limitation on any
other provision of this Agreement, Recital Paragraph A in Mortgage 1 is hereby
modified and amended in its entirety to read as follows:

 

A.            Pursuant to the terms and conditions of a Loan Agreement of even
date herewith by and among the Mortgagor, Northridge HC&R Property Holdings,
LLC, a Georgia limited liability company, Woodland Hills HC Property Holdings,
LLC, a Georgia limited liability company (the Mortgagor together with Northridge
HC&R Property Holdings, LLC and Woodland Hills HC Property Holdings, LLC, the
“Borrowers”) and the Lender, as modified and amended by a Modification Agreement
dated as of June 15, 2012 (as so modified and amended, the “Loan Agreement”),
the Lender has agreed to make a loan to the Borrowers in the maximum principal
amount of $21,800,000 (the “Loan”).  The Loan will bear interest at variable
interest rates based on the per annum rate of interest at which United States
dollar deposits are offered in the London Interbank Eurodollar market, subject
to being converted to interest at a variable rate based on the Lender’s prime
rate of interest from time to time in effect under certain circumstances as
provided in the Note referred to below.  The Loan shall be evidenced by three
separate Promissory Notes each dated March 30,

 

5

--------------------------------------------------------------------------------


 

2012 (collectively the “Note”), executed by the Borrowers and made payable to
the order of the Lender in the aggregate principal amount of the Loan and due on
March 30, 2013 (the “Maturity Date”), except as they may be accelerated pursuant
to the terms hereof, or of the Note or the Loan Agreement or any of the other
“Loan Documents” (as defined in the Loan Agreement).

 

Section 6.              Amendment of Mortgage 2.  Without limitation on any
other provision of this Agreement, Recital Paragraph A in Mortgage 2 is hereby
modified and amended in its entirety to read as follows:

 

A.            Pursuant to the terms and conditions of a Loan Agreement of even
date herewith by and among the Mortgagor, Little Rock HC&R Property Holdings,
LLC, a Georgia limited liability company, Woodland Hills HC Property Holdings,
LLC, a Georgia limited liability company (the Mortgagor together with Little
Rock HC&R Property Holdings, LLC and Woodland Hills HC Property Holdings, LLC,
the “Borrowers”) and the Lender, as modified and amended by a Modification
Agreement dated as of June 15, 2012 (as so modified and amended, the “Loan
Agreement”), the Lender has agreed to make a loan to the Borrowers in the
maximum principal amount of $21,800,000 (the “Loan”).  The Loan will bear
interest at variable interest rates based on the per annum rate of interest at
which United States dollar deposits are offered in the London Interbank
Eurodollar market, subject to being converted to interest at a variable rate
based on the Lender’s prime rate of interest from time to time in effect under
certain circumstances as provided in the Note referred to below.  The Loan shall
be evidenced by three separate Promissory Notes each dated March 30, 2012
(collectively the “Note”), executed by the Borrowers and made payable to the
order of the Lender in the aggregate principal amount of the Loan and due on
March 30, 2013 (the “Maturity Date”), except as they may be accelerated pursuant
to the terms hereof, or of the Note or the Loan Agreement or any of the other
“Loan Documents” (as defined in the Loan Agreement).

 

Section 7.              Amendment of Mortgage 3.  Without limitation on any
other provision of this Agreement, Recital Paragraph A in Mortgage 1 is hereby
modified and amended in its entirety to read as follows:

 

A.            Pursuant to the terms and conditions of a Loan Agreement of even
date herewith by and among the Mortgagor, Northridge HC&R Property Holdings,
LLC, a Georgia limited liability company, Little Rock HC&R Property Holdings,
LLC, a Georgia limited liability company (the Mortgagor together with Northridge
HC&R Property Holdings, LLC and Little Rock HC&R Property Holdings, LLC, the
“Borrowers”) and the Lender, as modified and amended by a Modification Agreement
dated as of June 15, 2012 (as so modified and amended, the “Loan Agreement”),
the Lender has agreed to make a loan to the Borrowers in the maximum principal
amount of $21,800,000 (the “Loan”).  The Loan will bear interest at variable
interest rates based on the per annum rate of interest at which United States
dollar deposits are offered in the London Interbank Eurodollar market, subject
to being converted to interest at a variable rate based

 

6

--------------------------------------------------------------------------------


 

on the Lender’s prime rate of interest from time to time in effect under certain
circumstances as provided in the Note referred to below.  The Loan shall be
evidenced by three separate Promissory Notes each dated March 30, 2012
(collectively the “Note”), executed by the Borrowers and made payable to the
order of the Lender in the aggregate principal amount of the Loan and due on
March 30, 2013 (the “Maturity Date”), except as they may be accelerated pursuant
to the terms hereof, or of the Note or the Loan Agreement or any of the other
“Loan Documents” (as defined in the Loan Agreement).

 

Section 8.              Amendment of Assignment of Rents 1.  Without limitation
on any other provision of this Agreement, Recital Paragraph A in Assignment of
Rents 1 is hereby modified and amended and restated in its entirety to read as
follows:

 

A.            Pursuant to the terms of a Loan Agreement of even date herewith by
and among the Assignor, Northridge HC&R Property Holdings, LLC, a Georgia
limited liability company, Woodland Hills HC Property Holdings, LLC, a Georgia
limited liability company (the Assignor together with Northridge HC&R Property
Holdings, LLC and Woodland Hills HC Property Holdings, LLC, the “Borrowers”) and
the Assignee, as modified and amended by a Modification Agreement dated as of
June 15, 2012 (as so modified and amended, the “Loan Agreement”), the Assignee
has agreed to make a loan to the Borrowers in the principal amount of
$21,800,000 (the “Loan”).  The Loan shall be evidenced by three separate
Promissory Notes each dated March 30, 2012 (collectively the “Note”), executed
by the Borrowers and made payable to the order of the Lender in the aggregate
principal amount of the Loan.

 

Section 9.              Amendment of Assignment of Rents 2.  Without limitation
on any other provision of this Agreement, Recital Paragraph A in Assignment of
Rents 1 is hereby modified and amended and restated in its entirety to read as
follows:

 

A.            Pursuant to the terms of a Loan Agreement of even date herewith by
and among the Assignor, Little Rock HC&R Property Holdings, LLC, a Georgia
limited liability company, Woodland Hills HC Property Holdings, LLC, a Georgia
limited liability company (the Assignor together with Little Rock HC&R Property
Holdings, LLC and Woodland Hills HC Property Holdings, LLC, the “Borrowers”) and
the Assignee, as modified and amended by a Modification Agreement dated as of
June 15, 2012 (as so modified and amended, the “Loan Agreement”), the Assignee
has agreed to make a loan to the Borrowers in the principal amount of
$21,800,000 (the “Loan”).  The Loan shall be evidenced by three separate
Promissory Notes each dated March 30, 2012 (collectively the “Note”), executed
by the Borrowers and made payable to the order of the Lender in the aggregate
principal amount of the Loan.

 

Section 10.            Amendment of Assignment of Rents 3.  Without limitation
on any other provision of this Agreement, Recital Paragraph A in Assignment of
Rents 1 is hereby modified and amended and restated in its entirety to read as
follows:

 

7

--------------------------------------------------------------------------------


 

A.            Pursuant to the terms of a Loan Agreement of even date herewith by
and among the Assignor, Northridge HC&R Property Holdings, LLC, a Georgia
limited liability company, Little Rock HC&R Property Holdings, LLC, a Georgia
limited liability company (the Assignor together with Northridge HC&R Property
Holdings, LLC and Little Rock HC&R Property Holdings, LLC, the “Borrowers”) and
the Assignee, as modified and amended by a Modification Agreement dated as of
June 15, 2012 (as so modified and amended, the “Loan Agreement”), the Assignee
has agreed to make a loan to the Borrowers in the principal amount of
$21,800,000 (the “Loan”).  The Loan shall be evidenced by three separate
Promissory Notes each dated March 30, 2012 (collectively the “Note”), executed
by the Borrowers and made payable to the order of the Lender in the aggregate
principal amount of the Loan.

 

Section 11.            Joinder by Borrowers in Guaranty; Amendment of Guaranty.

 

(a)           Each Borrower hereby joins in the Guaranty as a Guarantor, and
hereby agrees to be jointly and severally bound and obligated under the
Guaranty.  From and after the date of this Agreement, all references in the
Guaranty and the other Documents to the “Guarantors” shall be deemed to include
a reference to the Borrowers, and the Guaranty and all of the other Documents
are hereby modified and amended accordingly.

 

(b)           Without limitation on the foregoing provisions of this Section,
the defined term “Guarantor” in Section 1.1 of the Loan Agreement is hereby
modified and amended in its entirety to read as follows:

 

Guarantors:  AdCare, Operators and Borrowers.

 

(c)           Without limitation on any other provision of this Agreement,
Recital Paragraph A in the Guaranty is hereby modified and amended in its
entirety to read as follows:

 

A.            The Lender has agreed to make a loan to Little Rock HC&R Property
Holdings, LLC, Northridge HC&R Property Holdings, LLC and Woodland Hills HC
Property Holdings, LLC, each a Georgia limited liability company (collectively,
the “Borrowers”), in the principal amount of $21,800,000 (the “Loan”) pursuant
to the terms and conditions of a Loan Agreement of even date herewith by and
among the Borrowers and the Lender, as modified and amended by a Modification
Agreement dated as of June 15, 2012 (as so modified and amended, the “Loan
Agreement”).  The Loan is evidenced by three separate Promissory Notes of even
date herewith (collectively the “Note”), each executed by a Borrower and payable
to the order of the Lender, in the aggregate principal amount of the Loan, which
are secured by three separate Mortgages, Security Agreements, Assignments of
Rents and Leases and Fixture Filings dated as of April 1, 2012 (the
“Mortgages”), each executed by a Borrower to and for the benefit of the Lender. 
All terms used and not otherwise defined herein shall have the meanings set
forth in the Loan Agreement.  For the avoidance of doubt, all references in this
Guaranty to the “Loan Documents” include, without limitation, any Bank Product
Agreements (as defined in the Loan Agreement) to

 

8

--------------------------------------------------------------------------------


 

which the Lender or any of its Affiliates is a party, including, without
limitation, any Hedging Agreements (as defined in the Loan Agreement) to which
the Lender is a party.

 

Section 12.            Amendment of Indemnity Agreement.  Without limitation on
any other provision of this Agreement, Recital Paragraph A in the Indemnity
Agreement is hereby modified and amended in its entirety to read as follows:

 

A.            The Lender has agreed to make a loan to the Borrowers in the
principal amount of $21,800,000 (the “Loan”) pursuant to the terms and
conditions of a Loan Agreement of even date herewith by and among the Borrowers
and the Lender, as modified and amended by a Modification Agreement dated as of
June 15, 2012 (as so modified and amended, the “Loan Agreement”).  The Loan is
evidenced by three separate Promissory Notes of even date herewith (collectively
the “Note”), each executed by a Borrower and payable to the order of the Lender,
in the aggregate principal amount of the Loan, which are secured by three
separate Mortgages, Security Agreements, Assignments of Rents and Leases and
Fixture Filings dated as of April 1, 2012 (the “Mortgages”), each executed by a
Borrower to and for the benefit of the Lender.  All terms used and not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.

 

Section 13.            Additional Documents.  As soon as practicable after the
date of this Agreement, the Borrower/Guarantor Parties shall deliver to the
Lender such lien searches, organizational documents and resolutions, closing
certificates, legal opinions, title insurance endorsements and other documents
as the Lender shall request in its sole and absolute discretion relating to the
Borrowers, the Guarantors, any Signing Entities and any other entities which are
parties to any of the Documents, each of which shall be in form and content
satisfactory to the Lender in its sole and absolute discretion.  Any failure of
the Borrower/Guarantor Parties to comply with the foregoing provisions of this
Section shall constitute and Event of Default under the Loan Agreement.

 

Section 14.            Representations and Warranties.  The term “Signing
Entity” as used in this Section means any entity (other than a
Borrower/Guarantor Party itself) that appears in the signature block of any
Borrower/Guarantor Party in this Agreement or any of the Documents, if any.  In
order to induce the Lender to enter into this Agreement, the Borrower/Guarantor
Parties hereby represent and warrant to the Lender as follows as of the date of
this Agreement and if different, as of the date of the execution and delivery of
this Agreement:

 

(a)           Each Borrower is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Georgia,
has all necessary power and authority to carry on its present business, and has
full right, power and authority to enter into this Agreement and each of the
Documents to which it is a party and to perform and consummate the transactions
contemplated hereby and thereby.

 

(b)           AdCare is a corporation duly organized, validly existing and in
good standing under the laws of the State of Ohio, has all necessary power and
authority to

 

9

--------------------------------------------------------------------------------


 

carry on its present business, and has full right, power and authority to enter
into this Agreement and each of the Documents to which it is a party and to
perform and consummate the transactions contemplated hereby and thereby.

 

(c)           Each Operator is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Georgia and
duly registered to transact business and in good standing in the state of
Arkansas.  Each Operator has full power and authority to carry on its present
business, and has full right, power and authority to enter into this Agreement
and each of the Documents to which it is a party and to perform and consummate
the transactions contemplated hereby and thereby.

 

(d)           Each Signing Entity is duly organized, validly existing and in
good standing under the laws of the State in which it is organized, has all
necessary power and authority to carry on its present business, and has full
right, power and authority to execute this Agreement and the Documents in the
capacity shown in each signature block contained in this Agreement and the
Documents in which its name appears, and such execution has been duly authorized
by all necessary legal action applicable to such Signing Entity.

 

(e)           This Agreement and each of the Documents has been duly authorized,
executed and delivered by such of the Borrower/Guarantor Parties as are parties
thereto, and this Agreement and each of the Documents constitutes a valid and
legally binding obligation enforceable against such of the Borrower/Guarantor
Parties as are parties thereto.  The execution and delivery of this Agreement
and the Documents and compliance with the provisions thereof under the
circumstances contemplated therein do not and will not conflict with or
constitute a breach or violation of or default under the organizational
documents of any Borrower/Guarantor Party or any Signing Entity, or any
agreement or other instrument to which any of the Borrower/Guarantor Parties or
any Signing Entity is a party, or by which any of them is bound, or to which any
of their respective properties are subject, or any existing law, administrative
regulation, court order or consent decree to which any of them is subject.

 

(f)            The Borrower/Guarantor Parties are in full compliance with all of
the terms and conditions of the Documents to which they are a party, and no
Default or Event of Default has occurred and is continuing with respect to any
of the Documents.

 

(g)           There is no litigation or administrative proceeding pending or
threatened to restrain or enjoin the transactions contemplated by this Agreement
or any of the Documents, or questioning the validity thereof, or in any way
contesting the existence or powers of any of the Borrower/Guarantor Parties or
any Signing Entity, or in which an unfavorable decision, ruling or finding would
adversely affect the transactions contemplated by this Agreement or any of the
Documents, or would result in any material adverse change in the financial
condition, properties, business or operations of any of the Borrower/Guarantor
Parties.

 

(h)           The statements contained in the Recitals to this Agreement are
true and correct.

 

10

--------------------------------------------------------------------------------


 

Section 15.            Documents to Remain in Effect; Confirmation of
Obligations; References.  The Documents shall remain in full force and effect as
originally executed and delivered by the parties, except as expressly modified
and amended herein.  In order to induce the Lender to enter into this Agreement,
the Borrower/Guarantor Parties hereby (i) confirm and reaffirm all of their
obligations under the Documents, as modified and amended herein;
(ii) acknowledge and agree that the Lender, by entering into this Agreement,
does not waive any existing or future default or event of default under any of
the Documents, or any rights or remedies under any of the Documents, except as
expressly provided herein; (iii) acknowledge and agree that the Lender has not
heretofore waived any default or event of default under any of the Documents, or
any rights or remedies under any of the Documents; and (iv) acknowledge and
agree that they do not have any defense, setoff or counterclaim to the payment
or performance of any of their obligations under, or to the enforcement by the
Lender of, the Documents, as modified and amended herein, including, without
limitation, any defense, setoff or counterclaim based on the covenant of good
faith and fair dealing.  All references in the Documents to any one or more of
the Documents, or to the “Loan Documents,” shall be deemed to refer to such
Document, Documents or Loan Documents, as the case may be, as modified and
amended by this Agreement.  Electronic records of executed documents maintained
by the Lender shall be deemed to be originals thereof.

 

Section 16.            Certifications, Representations and Warranties.  In order
to induce the Lender to enter into this Agreement, the Borrower/Guarantor
Parties hereby certify, represent and warrant to the Lender that all
certifications, representations and warranties contained in the Documents and in
all certificates heretofore delivered to the Lender are true and correct as of
the date of this Agreement and if different, as of the date of the execution and
delivery of this Agreement, and all such certifications, representations and
warranties are hereby remade and made to speak as of the date of this Agreement
and if different, as of the date of the execution and delivery of this
Agreement.

 

Section 17.            Entire Agreement; No Reliance.  This Agreement sets forth
all of the covenants, promises, agreements, conditions and understandings of the
parties relating to the subject matter of this Agreement, and there are no
covenants, promises, agreements, conditions or understandings, either oral or
written, between them relating to the subject matter of this Agreement other
than as are herein set forth.  The Borrower/Guarantor Parties acknowledge that
they are executing this Agreement without relying on any statements,
representations or warranties, either oral or written, that are not expressly
set forth herein.

 

Section 18.            Successors.  This Agreement shall inure to the benefit of
and shall be binding upon the parties and their respective successors, assigns
and legal representatives.

 

Section 19.            Severability.  In the event any provision of this
Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate or render unenforceable any
other provision hereof.

 

Section 20.            Amendments, Changes and Modifications.  This Agreement
may be amended, changed, modified, altered or terminated only by a written
instrument executed by all of the parties hereto.

 

11

--------------------------------------------------------------------------------


 

Section 21.            Construction.

 

(a)           The words “hereof,” “herein,” and “hereunder,” and other words of
a similar import refer to this Agreement as a whole and not to the individual
Sections in which such terms are used.

 

(b)           References to Sections and other subdivisions of this Agreement
are to the designated Sections and other subdivisions of this Agreement as
originally executed.

 

(c)           The headings of this Agreement are for convenience only and shall
not define or limit the provisions hereof.

 

(d)           Where the context so requires, words used in singular shall
include the plural and vice versa, and words of one gender shall include all
other genders.

 

(e)           The Borrower/Guarantor Parties and the Lender, and their
respective legal counsel, have participated in the drafting of this Agreement,
and accordingly the general rule of construction to the effect that any
ambiguities in a contract are to be resolved against the party drafting the
contract shall not be employed in the construction and interpretation of this
Agreement.

 

Section 22.            Counterparts; Electronic Signatures.  This Agreement may
be executed in any number of counterparts and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same document.  Receipt of an executed signature page to this Agreement by
facsimile or other electronic transmission shall constitute effective delivery
thereof.  An electronic record of this executed Agreement maintained by the
Lender shall be deemed to be an original.

 

Section 23.            Governing Law.  This Agreement is prepared and entered
into with the intention that the law of the State of Illinois shall govern its
construction and enforcement, except that insofar as this Agreement relates to a
Document which by its terms is governed by the law of the State of Arkansas,
this Agreement shall also be governed by the law of the State of Arkansas.

 

[SIGNATURE PAGE(S) AND EXHIBIT(S),

IF ANY, FOLLOW THIS PAGE]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

LITTLE ROCK HC&R PROPERTY HOLDINGS, LLC

 

NORTHRIDGE HC&R PROPERTY HOLDINGS, LLC

 

WOODLAND HILLS HC PROPERTY HOLDINGS, LLC

 

 

 

 

 

By

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon, Manager of Each Borrower

 

 

 

 

 

ADCARE HEALTH SYSTEMS, INC.

 

 

 

 

 

By

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon, Vice Chairman and

 

 

Chief Acquisition Officer

 

 

 

 

 

LITTLE ROCK HC&R NURSING, LLC

 

NORTHRIDGE HC&R NURSING, LLC

 

WOODLAND HILLS HC NURSING, LLC

 

 

 

 

 

By

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon, Manager of Each Operator

 

 

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

By

/s/ Amy K. Hallberg

 

 

Amy K. Hallberg, Managing Director

 

- AdCare Little Rock Owner Loan Modification Agreement –

- Signature Page 1 -

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENTS

 

STATE OF GEORGIA

)

 

)  ss:

COUNTY OF COBB

)

 

On this day, before me, the undersigned, a Notary Public, duly commissioned,
qualified and acting, within and for said County and State, appeared in person
the within named Christopher F. Brogdon, to me personally well known, who stated
that he is the Manager of Little Rock HC&R Property Holdings, LLC, Northridge
HC&R Property Holdings, LLC and Woodland Hills HC Property Holdings, LLC, each a
Georgia limited liability company and was duly authorized in that capacity to
execute the foregoing instrument for and in the name and behalf of said
companies, and further stated and acknowledged that he had so signed, executed
and delivered the foregoing instrument for the consideration, uses and purposes
therein mentioned and set forth.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this 15 day
of June, 2012.

 

 

 

 

/s/ Ellen W. Smith

 

 

Notary Public

 

 

 

My Commission Expires:

 

 

 

 

 

Jan. 30, 2016

 

 

(S E A L)

 

 

 

- AdCare Little Rock Owner Loan Modification Agreement –

- Signature Page 2 -

--------------------------------------------------------------------------------


 

STATE OF GEORGIA

)

 

)  ss:

COUNTY OF COBB

)

 

On this day, before me, the undersigned, a Notary Public, duly commissioned,
qualified and acting, within and for said County and State, appeared in person
the within named Christopher F. Brogdon, to me personally well known, who stated
that he is the Vice Chairman and Chief Acquisition Officer of Adcare Health
Systems, Inc. and was duly authorized in that capacity to execute the foregoing
instrument for and in the name and behalf of said company, and further stated
and acknowledged that he had so signed, executed and delivered the foregoing
instrument for the consideration, uses and purposes therein mentioned and set
forth.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this 15 day
of June, 2012.

 

 

 

 

/s/ Ellen W. Smith

 

 

Notary Public

My Commission Expires:

 

 

 

 

 

Jan. 30, 2016

 

 

(S E A L)

 

 

 

- AdCare Little Rock Owner Loan Modification Agreement –

- Signature Page 3 -

--------------------------------------------------------------------------------


 

STATE OF GEORGIA

)

 

)  ss:

COUNTY OF COBB

)

 

On this day, before me, the undersigned, a Notary Public, duly commissioned,
qualified and acting, within and for said County and State, appeared in person
the within named Christopher F. Brogdon, to me personally well known, who stated
that he is the Manager of Little Rock HC&R Nursing, LLC, Northridge HC&R
Nursing, LLC and Woodland Hills HC Nursing, LLC, each a Georgia limited
liability company and was duly authorized in that capacity to execute the
foregoing instrument for and in the name and behalf of said companies, and
further stated and acknowledged that he had so signed, executed and delivered
the foregoing instrument for the consideration, uses and purposes therein
mentioned and set forth.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this 15 day
of June, 2012.

 

 

 

 

/s/ Ellen W. Smith

 

 

Notary Public

 

 

 

My Commission Expires:

 

 

 

 

 

Jan. 30, 2016

 

 

(S E A L)

 

 

 

- AdCare Little Rock Owner Loan Modification Agreement –

- Signature Page 4 -

--------------------------------------------------------------------------------


 

STATE OF ILLINOIS

)

 

)         SS

COUNTY OF COOK

)

 

The foregoing instrument was acknowledged before me this 15 day of June, 2012,
by Amy K. Hallberg, Managing Director of The PrivateBank and Trust Company, an
Illinois banking corporation, on behalf of the corporation.

 

 

 

/s/ [ILLEGIBLE]

 

Printed Name:

 

 

Notary Public

 

Commission Expires:

 

 

- AdCare Little Rock Owner Loan Modification Agreement –

- Signature Page 5 -

--------------------------------------------------------------------------------